May 12, 2011 Karl Hiller Craig H. Arakawa United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549-4628 RE: Lucky Boy Silver Corp. Form 10-K for the Fiscal Year Ended May 31, 2010 Filed September 14, 2010 File No. 000-53284 Dear Mr. Arakawa: Lucky Boy Silver Corp. hereby acknowledges that: · the filing person is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the filing person may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Kenneth B. Liebscher Kenneth B. Liebscher, President Lucky Boy Silver Corp
